Judgment modified by adding thereto the sum of $347.31, plus interest of $18.23, making a total of $365.54, and as so modified unanimously affirmed, without costs.’ This addition represents a clerical error made by the learned official referee in calculating the commission due the plaintiff on the Ludwig Baumann transaction. In view of our modification of the judgment, the appeal from the order is dismissed, without costs. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Lazansky, P.J., Young, Hagarty, Carswell and Scudder, JJ. Settle order on notice.